Citation Nr: 1107791	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-37 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty for over 19 years between March 
1967 and January 1988, including service in Vietnam.  He died in 
January 2007.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.

In July 2010, the RO issued a statement of the case regarding a 
claim for entitlement to burial benefits.  The appellant was 
informed that she had 60 days to submit a substantive appeal if 
she wished to appeal the denial of her claim for burial benefits.  
A substantive appeal regarding this issue was not subsequently 
received from the appellant.  Accordingly, a claim for 
entitlement to burial benefits is not currently in appellate 
status before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case the VCAA notice sent to the appellant has been 
inadequate in that it has not met the requirements of Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  In Hupp, the Court held 
that, because the RO's adjudication of a Dependency and Indemnity 
Compensation (DIC) claim hinges first on whether a veteran was 
service-connected for any condition during his or her lifetime, 
the 38 U.S.C.A. § 5103(a) notice in such a claim must include 1) 
a statement of the conditions (if any) for which a veteran was 
service-connected at the time of his or her death; 2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and 3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp, 21 Vet. App. at 352-53.  The Board 
notes that the appellant has not shown actual knowledge of the 
contents of Hupp and that the appellant is representing herself 
in this claim.  Accordingly, the appellant should be sent a 
corrected VCAA letter that meets the requirements of Hupp.

In November 2010 the appellant submitted additional medical 
evidence in support of her claim.  She did not waive RO review of 
this evidence.  Accordingly, the newly submitted evidence must be 
reviewed by the RO and a supplemental statement of the case 
issued.  38 C.F.R. § 19.31 (2010).

The Veteran had over 19 years of active service.  This included 
service in Vietnam and the Veteran is presumed to have been 
exposed to Agent Orange.  A January 1985 service treatment record 
notes blurry vision.  In November 2005 the Veteran reported 
vision problems and other symptoms which led to the discovery of 
the Veteran's terminal sinus cancer.  Given the in-service 
complaints, and the similarity of post service complaints which 
led to the discovery of the terminal sinus cancer, the Board 
finds that a medical opinion should be obtained.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
as interpreted by the Court in Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  
The letter should explain, what, if any, 
information and evidence (medical and lay) 
not previously provided to VA is necessary to 
substantiate the appellant's claim.  The 
notice should include (a) a statement of the 
conditions for which the Veteran was service-
connected at the time of his death, if any; 
(b) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-connected 
condition; and (c) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a condition 
not yet service-connected.  

2.  Send the Veteran's claims file to a 
cancer specialist.  The specialist should be 
requested to provide an opinion concerning 
whether it is at least as likely as not (a 50 
percent or greater probability) that the 
Veteran's sinus cancer was related to 
service, to include as a result of presumed 
exposure to Agent Orange.  Rationale for all 
opinions expressed should be provided.

3.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the case 
which includes review of all evidence 
received since the July 2010 supplemental 
statement of the case.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


